Citation Nr: 0839772	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2, 1982 to 
July 13, 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.




FINDINGS OF FACT

1.  The veteran has a diagnosis of post-traumatic stress 
disorder (PTSD).

2.  The veteran did not engage in combat with the enemy.

3.  No stressor supporting a diagnosis of PTSD has been 
corroborated by credible evidence.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002), redefined VA's duty to assist a claimant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Pursuant to recent 
regulatory revisions, the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In this case, in letters dated in October 2005, 
February 2006, and April 2006, issued prior to the decision 
on appeal, the RO provided the required notice to the 
veteran.  A letter advising the veteran of the evidence 
needed to establish a disability rating and effective date 
was issued in March 2006.  The claim was last readjudicated 
in June 2007.  Moreover, because the appeal for service 
connection for PTSD is being denied, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service treatment records and post-service medical records 
and examination reports.  

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

As an initial matter, the Board finds that the veteran did 
not serve in combat while in service, nor does she so claim.  
She reports that she has PTSD due to a stressor involving a 
pool accident in which she slipped on a diving board, hit the 
side of the pool, broke her tooth, injured her forehead, lips 
and side of her face, and fell unconscious.  

To support this contention, she submitted three statements, 
one from a friend and two from family members (her mother and 
sister), who each contend to have seen the veteran with a 
swollen lip and broken tooth when she returned home from 
active duty.  Each statement specifically indicates that the 
veteran's injuries were the result of a swimming pool 
accident that occurred two days prior to her separation from 
active service.  

The veteran's service treatment records do not show any 
evidence of a diving board accident, or any record of 
complaints of, or treatment for, a broken tooth, swollen lip, 
or facial lacerations.  The Army National Guard treatment 
records reveal that in October 1984 the veteran was seen for 
a blow to the head and subsequent loss of consciousness.  
Examination was normal and the assessment was head trauma.  

The veteran also submitted a June 2005 medical report from 
the Goldsboro Psychiatric Clinic diagnosing her with PTSD.  
The report notes that in 1982 while serving in the Army the 
veteran had a diving board injury, in which she broke her 
tooth and was knocked unconscious.  The examining 
psychiatrist, E. W. Hoeper, M.D., opined that she has 
"service connected PTSD."  

The Board has considered all of the evidence of record, but 
finds that no credible evidence that the claimed stressor 
occurred has been corroborated.  The diagnosis of PTSD 
rendered by Dr. Hoeper at the Goldsboro Clinic was based upon 
the veteran's claimed stressor involving a diving board 
accident; however, Dr. Hoeper was not a witness to the 
accident, and there is no evidence, other than the veteran's 
own statements, corroborating the occurrence of this alleged 
accident.  In this regard, and as indicated above, there are 
no contemporaneous medical treatment records surrounding the 
incident.  The fact that the veteran recounted the story to a 
medical professional such a Dr. Hoeper, and that he included 
the details of the alleged swimming pool accident in his 
report, is not sufficient verification of a stressor.  See 
Moreau, 9 Vet. App. at 395-96 (1996); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional").  

The Board finds the lay statements, as well as the private 
medical evidence from 
Dr. Hoeper, to be of little probative value.  While the three 
lay statements provide similar accounts of the veteran's 
injuries, none of the individuals authoring the letters was 
actually a witness to the alleged accident.  Although the 
individuals authoring the statements are capable of 
testifying as to the physical appearance of the veteran, 
their statements concerning the origin of the veteran's 
injuries are not based upon personal knowledge of such.  
Instead, they are based solely on the veteran's own account 
of what happened.  Furthermore, the letters were all written 
in December 2003, more than 20 years after the alleged 
accident.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  

Moreover, the private psychiatric report from Dr. Hoeper, 
which contains a diagnosis of service connected PTSD, is also 
based solely on the veteran's own account of her service 
medical history, and not upon any review of medical records.  
This is not probative evidence because the veteran's 
historical account of her pool accident has already been 
found to be unsupported by the evidence.  The Board notes 
that the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Accordingly, the Board concludes that this opinion is of 
limited probative value and is not sufficient to raise a 
reasonable doubt.

In sum, credible evidence that a stressor occurred has not 
been submitted.  The Board accords great weight to the 
service treatment records, which do not contain any mention 
of the diving board accident described by the veteran.  While 
the veteran did fall unconscious due to a head injury 
sustained while serving in the National Guard in 1984, such 
injury was not incurred during active duty, it did not occur 
at a swimming pool, and it did not involve a broken tooth, a 
swollen lip, or facial lacerations, as described in detail by 
the veteran.  In the absence of a verified stressor, the 
claim for service connection for PTSD must be denied.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for PTSD is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


